Exhibit 10.1

 

LOXO ONCOLOGY, INC.

 

2014 EQUITY INCENTIVE PLAN

 

1.                                      PURPOSE.  The purpose of this Plan is to
provide incentives to attract, retain and motivate eligible persons whose
present and potential contributions are important to the success of the Company,
and any Parents and Subsidiaries that exist now or in the future, by offering
them an opportunity to participate in the Company’s future performance through
the grant of Awards.  Capitalized terms not defined elsewhere in the text are
defined in Section 28.

 

2.                                      SHARES SUBJECT TO THE PLAN.

 

2.1.                            Number of Shares Available.  Subject to Sections
2.6 and 21 and any other applicable provisions hereof, the total number of
Shares reserved and available for grant and issuance pursuant to this Plan as of
the date of adoption of the Plan by the Board, is One Million Ninety Two
Thousand Eighty Five (1,092,085)(1) Shares, plus (a) any reserved shares not
issued or subject to outstanding grants under the Company’s 2013 Equity
Incentive Plan (the “Prior Plan”) on the Effective Date (as defined below),
(b) shares that are subject to stock options or other awards granted under the
Prior Plan that cease to be subject to such stock options or other awards by
forfeiture or otherwise after the Effective Date, (c) shares issued under the
Prior Plan before or after the Effective Date pursuant to the exercise of stock
options that are, after the Effective Date, forfeited, (d) shares issued under
the Prior Plan that are repurchased by the Company at the original issue price
and (e) shares that are subject to stock options or other awards under the Prior
Plan that are used to pay the exercise price of an option or withheld to satisfy
the tax withholding obligations related to any award.

 

2.2.                            Lapsed, Returned Awards.  Shares subject to
Awards, and Shares issued under the Plan under any Award, will again be
available for grant and issuance in connection with subsequent Awards under this
Plan to the extent such Shares:  (a) are subject to issuance upon exercise of an
Option or SAR granted under this Plan but which cease to be subject to the
Option or SAR for any reason other than exercise of the Option or SAR; (b) are
subject to Awards granted under this Plan that are forfeited or are repurchased
by the Company at the original issue price; (c) are subject to Awards granted
under this Plan that otherwise terminate without such Shares being issued; or
(d) are surrendered pursuant to an Exchange Program.  To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not result in reducing the number of Shares available for issuance under the
Plan.  Shares used to satisfy the tax withholding obligations related to an RSU
will become available for future grant or sale under the Plan.  Shares used to
pay the exercise price of an Option or to satisfy the tax withholding
obligations related to an Option or SAR will not become available for future
grant or sale under the Plan.  For the avoidance of doubt, Shares that otherwise
become available for grant and issuance because of the provisions of this
Section 2.2 shall not include Shares subject to Awards that initially became
available because of the substitution clause in Section 21.2 hereof.

 

2.3.                            Minimum Share Reserve.  At all times the Company
shall reserve and keep available a sufficient number of Shares as shall be
required to satisfy the requirements of all outstanding Awards granted under
this Plan.

 

2.4.                            Automatic Share Reserve Increase.  The number of
Shares available for grant and issuance under the Plan shall be increased on
January 1, of each of the calendar years through 2023, by the lesser of (a) four
(4%) of the number of Shares issued and outstanding on each December 31
immediately prior to the date of increase or (b) such number of Shares
determined by the Board.

 

--------------------------------------------------------------------------------

(1)  As of June 13, 2018, Five Million Five Hundred and Twenty One Thousand
Eight Hundred Seventy Five (5,521,875) Shares.

 

1

--------------------------------------------------------------------------------


 

2.5.                            Limitations.  No more than Ten Million
(10,000,000) Shares shall be issued pursuant to the exercise of ISOs.

 

2.6.                            Adjustment of Shares.  If the number of
outstanding Shares is changed by a stock dividend, extraordinary dividends or
distributions (whether in cash, shares or other property, other than a regular
cash dividend) recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, spin-off or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1, 
including shares reserved under sub-clauses (a)-(e) of Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.5, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that may be granted as Awards to Non-Employee Directors as set forth in
Section 12, shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

 

3.                                      ELIGIBILITY.  ISOs may be granted only
to Employees.  All other Awards may be granted to Employees, Consultants,
Directors and Non-Employee Directors; provided such Consultants, Directors and
Non-Employee Directors render bona fide services not in connection with the
offer and sale of securities in a capital-raising transaction.  No Participant
will be eligible to receive an Award or Awards for more than One Million
(1,000,000) Shares in any calendar year under this Plan except that new
Employees of the Company or of a Parent or Subsidiary of the Company are
eligible to be granted up to a maximum of an Award or Awards for Two Million
(2,000,000) Shares in the calendar year in which they commence their employment.

 

4.                                      ADMINISTRATION.

 

4.1.                            Committee Composition; Authority.  This Plan
will be administered by the Committee or by the Board acting as the Committee. 
Subject to the general purposes, terms and conditions of this Plan, and to the
direction of the Board, the Committee will have full power to implement and
carry out this Plan, except, however, the Board shall establish the terms for
the grant of an Award to Non-Employee Directors.  The Committee will have the
authority to:

 

(a)                                 construe and interpret this Plan, any Award
Agreement and any other agreement or document executed pursuant to this Plan;

 

(b)                                 prescribe, amend and rescind rules and
regulations relating to this Plan or any Award;

 

(c)                                  select persons to receive Awards;

 

(d)                                 determine the form and terms and conditions,
not inconsistent with the terms of the Plan, of any Award granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may vest and be exercised (which may be based on
performance criteria) or settled, any vesting acceleration or waiver of
forfeiture restrictions, the method to satisfy tax withholding obligations or
any other tax liability legally due and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Committee will determine;

 

(e)                                  determine the number of Shares or other
consideration subject to Awards;

 

2

--------------------------------------------------------------------------------


 

(f)                                   determine the Fair Market Value in good
faith and interpret the applicable provisions of this Plan and the definition of
Fair Market Value in connection with circumstances that impact the Fair Market
Value, if necessary;

 

(g)                                  determine whether Awards will be granted
singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other Awards under this Plan or any other incentive or
compensation plan of the Company or any Parent or Subsidiary of the Company;

 

(h)                                 grant waivers of Plan or Award conditions;

 

(i)                                     determine the vesting, exercisability
and payment of Awards;

 

(j)                                    correct any defect, supply any omission
or reconcile any inconsistency in this Plan, any Award or any Award Agreement;

 

(k)                                 determine whether an Award has been earned;

 

(l)                                     determine the terms and conditions of
any, and to institute any Exchange Program;

 

(m)                             reduce or waive any criteria with respect to
Performance Factors;

 

(n)                                 adjust Performance Factors to take into
account changes in law and accounting or tax rules as the Committee deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships;

 

(o)                                 adopt terms and conditions, rules and/or
procedures (including the adoption of any subplan under this Plan) relating to
the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States;

 

(p)                                 make all other determinations necessary or
advisable for the administration of this Plan; and

 

(q)                                 delegate any of the foregoing to a
subcommittee consisting of one or more executive officers pursuant to a specific
delegation as permitted by applicable law, including Section 157(c) of the
Delaware General Corporation Law.

 

4.2.                            Committee Interpretation and Discretion.  Any
determination made by the Committee with respect to any Award shall be made in
its sole discretion at the time of grant of the Award or, unless in
contravention of any express term of the Plan or Award, at any later time, and
such determination shall be final and binding on the Company and all persons
having an interest in any Award under the Plan.  Any dispute regarding the
interpretation of the Plan or any Award Agreement shall be submitted by the
Participant or Company to the Committee for review.  The resolution of such a
dispute by the Committee shall be final and binding on the Company and the
Participant.  The Committee may delegate to one or more executive officers the
authority to review and resolve disputes with respect to Awards held by
Participants who are not Insiders, and such resolution shall be final and
binding on the Company and the Participant.

 

4.3.                            Section 16 of the Exchange Act.  Awards granted
to Participants who are subject to Section 16 of the Exchange Act must be
approved by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act).

 

4.4.                            Documentation.  The Award Agreement for a given
Award, the Plan and any other documents may be delivered to, and accepted by, a
Participant or any other person in any manner (including electronic distribution
or posting) that meets applicable legal requirements.

 

3

--------------------------------------------------------------------------------


 

4.5.                            Foreign Award Recipients.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws and
practices in other countries in which the Company and its Subsidiaries operate
or have employees or other individuals eligible for Awards, the Committee, in
its sole discretion, shall have the power and authority to:  (a) determine which
Subsidiaries and Affiliates shall be covered by the Plan; (b) determine which
individuals outside the United States are eligible to participate in the Plan,
which may include individuals who provide services to the Company, Subsidiary or
Affiliate under an agreement with a foreign nation or agency; (c) modify the
terms and conditions of any Award granted to individuals outside the United
States or foreign nationals to comply with applicable foreign laws, policies,
customs and practices; (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent the Committee determines such actions
to be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 2.1 hereof; and (e) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals. 
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act or any other
applicable United States securities law, the Code, or any other applicable
United States governing statute or law.

 

5.                                      OPTIONS.  An Option is the right but not
the obligation to purchase a Share, subject to certain conditions, if
applicable.  The Committee may grant Options to eligible Employees, Consultants
and Directors and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may vest and be exercised, and all
other terms and conditions of the Option, subject to the following terms of this
section.

 

5.1.                            Option Grant.  Each Option granted under this
Plan will identify the Option as an ISO or an NSO.  An Option may be, but need
not be, awarded upon satisfaction of such Performance Factors during any
Performance Period as are set out in advance in the Participant’s individual
Award Agreement.  If the Option is being earned upon the satisfaction of
Performance Factors, then the Committee will: (a) determine the nature, length
and starting date of any Performance Period for each Option; and (b) select from
among the Performance Factors to be used to measure the performance, if any. 
Performance Periods may overlap and Participants may participate simultaneously
with respect to Options that are subject to different performance goals and
other criteria.

 

5.2.                            Date of Grant.  The date of grant of an Option
will be the date on which the Committee makes the determination to grant such
Option, or a specified future date.  The Award Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.

 

5.3.                            Exercise Period.  Options may be vested and
exercisable within the times or upon the conditions as set forth in the Award
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who, at the time
the ISO is granted, directly or by attribution owns more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or of
any Parent or Subsidiary of the Company (“Ten Percent Stockholder”) will be
exercisable after the expiration of five (5) years from the date the ISO is
granted.  The Committee also may provide for Options to become exercisable at
one time or from time to time, periodically or otherwise, in such number of
Shares or percentage of Shares as the Committee determines.

 

5.4.                            Exercise Price.  The Exercise Price of an Option
will be determined by the Committee when the Option is granted; provided that:
(a) the Exercise Price of an Option will be not less than one hundred percent
(100%) of the Fair Market Value of the Shares on the date of grant and (b) the
Exercise Price of any ISO granted to a Ten Percent Stockholder will not be less
than one hundred ten percent (110%) of the Fair Market Value of the Shares on
the date of grant.  Payment for the Shares purchased

 

4

--------------------------------------------------------------------------------


 

may be made in accordance with Section 11 and the Award Agreement and in
accordance with any procedures established by the Company.

 

5.5.                            Method of Exercise.  Any Option granted
hereunder will be vested and exercisable according to the terms of the Plan and
at such times and under such conditions as determined by the Committee and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.  An Option will be deemed exercised when the Company receives: (a) notice
of exercise (in such form as the Committee may specify from time to time) from
the person entitled to exercise the Option (and/or via electronic execution
through the authorized third party administrator), and (b) full payment for the
Shares with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Committee and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option will be issued in the name of the
Participant. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company will issue (or cause to be issued) such Shares
promptly after the Option is exercised.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 2.6 of the Plan. Exercising an
Option in any manner will decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.

 

5.6.                            Termination of Service.  If the Participant’s
Service terminates for any reason except for Cause or the Participant’s death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable by the Participant on
the date Participant’s Service terminates no later than three (3) months after
the date Participant’s Service terminates (or such shorter or longer time period
as may be determined by the Committee, with any exercise beyond three (3) months
after the date Participant’s Service terminates deemed to be the exercise of an
NSO), but in any event no later than the expiration date of the Options.

 

(a)                                 Death.  If the Participant’s Service
terminates because of the Participant’s death (or the Participant dies within
three (3) months after Participant’s Service terminates other than for Cause or
because of the Participant’s Disability), then the Participant’s Options may be
exercised only to the extent that such Options would have been exercisable by
the Participant on the date Participant’s Service terminates and must be
exercised by the Participant’s legal representative, or authorized assignee, no
later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

 

(b)                                 Disability.  If the Participant’s Service
terminates because of the Participant’s Disability, then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the date Participant’s Service terminates and
must be exercised by the Participant (or the Participant’s legal representative
or authorized assignee) no later than twelve (12) months after the date
Participant’s Service terminates (or such shorter or longer time period as may
be determined by the Committee, with any exercise beyond (a) three (3) months
after the date Participant’s Service terminates when the termination of Service
is for a Disability that is not a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, or (b) twelve (12) months after the date
Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event
no later than the expiration date of the Options.

 

(c)                                  Cause.  If the Participant is terminated
for Cause, then Participant’s Options shall expire on such Participant’s date of
termination of Service, or at such later time and on such conditions as are
determined by the Committee, but in any no event later than the expiration date
of the Options.  Unless otherwise provided in the Award Agreement, Cause shall
have the meaning set forth in the Plan.

 

5

--------------------------------------------------------------------------------


 

5.7.                            Limitations on Exercise.  The Committee may
specify a minimum number of Shares that may be purchased on any exercise of an
Option, provided that such minimum number will not prevent any Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

 

5.8.                            Limitations on ISOs.  With respect to Awards
granted as ISOs, to the extent that the aggregate Fair Market Value of the
Shares with respect to which such ISOs are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds one hundred thousand dollars ($100,000), such
Options will be treated as NSOs. For purposes of this Section 5.8, ISOs will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.  In the event that the Code or the regulations
promulgated thereunder are amended after the Effective Date to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.

 

5.9.                            Modification, Extension or Renewal.  The
Committee may modify, extend or renew outstanding Options and authorize the
grant of new Options in substitution therefor, provided that any such action may
not, without the written consent of a Participant, impair any of such
Participant’s rights under any Option previously granted.  Any outstanding ISO
that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.  Except as permitted by Section 18
of the Plan with respect to required stockholder approval, the Committee may
reduce the Exercise Price of outstanding Options without the consent of such
Participants; provided, however, that the Exercise Price may not be reduced
below the Fair Market Value on the date the action is taken to reduce the
Exercise Price.

 

5.10.                     No Disqualification.  Notwithstanding any other
provision in this Plan, no term of this Plan relating to ISOs will be
interpreted, amended or altered, nor will any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

 

6.                                      RESTRICTED STOCK AWARDS.  A Restricted
Stock Award is an offer by the Company to sell to an eligible Employee,
Consultant, or Director Shares that are subject to restrictions (“Restricted
Stock”).  The Committee will determine to whom an offer will be made, the number
of Shares the Participant may purchase, the Purchase Price, the restrictions
under which the Shares will be subject and all other terms and conditions of the
Restricted Stock Award, subject to the Plan.

 

6.1.                            Restricted Stock Purchase Agreement.  All
purchases under a Restricted Stock Award will be evidenced by an Award
Agreement.  Except as may otherwise be provided in an Award Agreement, a
Participant accepts a Restricted Stock Award by signing and delivering to the
Company an Award Agreement with full payment of the Purchase Price, within
thirty (30) days from the date the Award Agreement was delivered to the
Participant.  If the Participant does not accept such Award within thirty (30)
days, then the offer of such Restricted Stock Award will terminate, unless the
Committee determines otherwise.

 

6.2.                            Purchase Price.  The Purchase Price for a
Restricted Stock Award will be determined by the Committee and may be less than
Fair Market Value on the date the Restricted Stock Award is granted.  Payment of
the Purchase Price must be made in accordance with Section 11 of the Plan, and
the Award Agreement and in accordance with any procedures established by the
Company.

 

6.3.                            Terms of Restricted Stock Awards.  Restricted
Stock Awards will be subject to such restrictions as the Committee may impose or
are required by law.  These restrictions may be based on completion of a
specified number of years of service with the Company or upon completion of
Performance Factors, if any, during any Performance Period as set out in advance
in the Participant’s Award Agreement.  Prior to the grant of a Restricted Stock
Award, the Committee shall: (a) determine the

 

6

--------------------------------------------------------------------------------


 

date of any Performance Period for the Restricted Stock Award; (b) select from
among the Performance Factors to be used to measure performance goals, if any;
and (c) determine the number of Shares that may be awarded to the Participant. 
Performance Periods may overlap and a Participant may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria. 
The Committee may adjust the performance goals to account for changes in law and
accounting and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships, including without limitation
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in accounting standards required by
generally accepted accounting principles.

 

6.4.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

7.                                      STOCK BONUS AWARDS.  A Stock Bonus Award
is an award to an eligible Employee, Consultant, or Director of Shares for
Services to be rendered or for past Services already rendered to the Company or
any Parent or Subsidiary.  All Stock Bonus Awards shall be made pursuant to an
Award Agreement.  No payment from the Participant will be required for Shares
awarded pursuant to a Stock Bonus Award.

 

7.1.                            Terms of Stock Bonus Awards.  The Committee will
determine the number of Shares to be awarded to the Participant under a Stock
Bonus Award and any restrictions thereon.  These restrictions may be based upon
completion of a specified number of years of service with the Company or upon
satisfaction of performance goals based on Performance Factors during any
Performance Period as set out in advance in the Participant’s Stock Bonus
Agreement.  Prior to the grant of any Stock Bonus Award the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Stock Bonus Award; (b) select from among the Performance Factors to be used
to measure performance goals; and (c) determine the number of Shares that may be
awarded to the Participant.  Performance Periods may overlap and a Participant
may participate simultaneously with respect to Stock Bonus Awards that are
subject to different Performance Periods and different performance goals and
other criteria.

 

7.2.                            Form of Payment to Participant.  Payment may be
made in the form of cash, whole Shares, or a combination thereof, based on the
Fair Market Value of the Shares earned under a Stock Bonus Award on the date of
payment, as determined in the sole discretion of the Committee.

 

7.3.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

8.                                      STOCK APPRECIATION RIGHTS.  A Stock
Appreciation Right (“SAR”) is an award to an eligible Employee, Consultant, or
Director that may be settled in cash, or Shares (which may consist of Restricted
Stock), having a value equal to (a) the difference between the Fair Market Value
on the date of exercise over the Exercise Price multiplied by (b) the number of
Shares with respect to which the SAR is being settled (subject to any maximum
number of Shares that may be issuable as specified in an Award Agreement).  All
SARs shall be made pursuant to an Award Agreement.

 

8.1.                            Terms of SARs.  The Committee will determine the
terms of each SAR including, without limitation: (a) the number of Shares
subject to the SAR; (b) the Exercise Price and the time or times during which
the SAR may be settled; (c) the consideration to be distributed on settlement of
the SAR; and (d) the effect of the Participant’s termination of Service on each
SAR.  The Exercise Price of

 

7

--------------------------------------------------------------------------------


 

the SAR will be determined by the Committee when the SAR is granted, and may not
be less than Fair Market Value.  A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement.  If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any.  Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.

 

8.2.                            Exercise Period and Expiration Date.  A SAR will
be exercisable within the times or upon the occurrence of events determined by
the Committee and set forth in the Award Agreement governing such SAR.  The SAR
Agreement shall set forth the expiration date; provided that no SAR will be
exercisable after the expiration of ten (10) years from the date the SAR is
granted.  The Committee may also provide for SARs to become exercisable at one
time or from time to time, periodically or otherwise (including, without
limitation, upon the attainment during a Performance Period of performance goals
based on Performance Factors), in such number of Shares or percentage of the
Shares subject to the SAR as the Committee determines.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on the date
Participant’s Service terminates (unless determined otherwise by the
Committee).  Notwithstanding the foregoing, the rules of Section 5.6 also will
apply to SARs.

 

8.3.                            Form of Settlement.  Upon exercise of a SAR, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying (a) the difference between the Fair Market Value of a
Share on the date of exercise over the Exercise Price; times (b) the number of
Shares with respect to which the SAR is exercised. At the discretion of the
Committee, the payment from the Company for the SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.  The portion of a
SAR being settled may be paid currently or on a deferred basis with such
interest or dividend equivalent, if any, as the Committee determines, provided
that the terms of the SAR and any deferral satisfy the requirements of
Section 409A of the Code.

 

8.4.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

9.                                      RESTRICTED STOCK UNITS.  A Restricted
Stock Unit (“RSU”) is an award to an eligible Employee, Consultant, or Director
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock).  All RSUs shall be made pursuant
to an Award Agreement.

 

9.1.                            Terms of RSUs.  The Committee will determine the
terms of an RSU including, without limitation: (a) the number of Shares subject
to the RSU; (b) the time or times during which the RSU may be settled; (c) the
consideration to be distributed on settlement; and (d) the effect of the
Participant’s termination of Service on each RSU.  An RSU may be awarded upon
satisfaction of such performance goals based on Performance Factors during any
Performance Period as are set out in advance in the Participant’s Award
Agreement.  If the RSU is being earned upon satisfaction of Performance Factors,
then the Committee will: (x) determine the nature, length and starting date of
any Performance Period for the RSU; (y) select from among the Performance
Factors to be used to measure the performance, if any; and (z) determine the
number of Shares deemed subject to the RSU.  Performance Periods may overlap and
participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria.  The Committee may adjust the performance goals to account for
changes in law and accounting and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships, including
without limitation (i) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the

 

8

--------------------------------------------------------------------------------


 

Company’s management, or (iii) a change in accounting standards required by
generally accepted accounting principles.

 

9.2.                            Form and Timing of Settlement.  Payment of
earned RSUs shall be made as soon as practicable after the date(s) determined by
the Committee and set forth in the Award Agreement. The Committee, in its sole
discretion, may settle earned RSUs in cash, Shares, or a combination of both. 
The Committee may also permit a Participant to defer payment under a RSU to a
date or dates after the RSU is earned provided that the terms of the RSU and any
deferral satisfy the requirements of Section 409A of the Code.

 

9.3.                            Termination of Service.  Except as may be set
forth in the Participant’s Award Agreement, vesting ceases on such date
Participant’s Service terminates (unless determined otherwise by the Committee).

 

10.                               PERFORMANCE AWARDS.  A Performance Award is an
award to an eligible Employee, Consultant, or Director of a cash bonus or an
award of Performance Shares denominated in Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock).  Grants
of Performance Awards shall be made pursuant to an Award Agreement.

 

10.1.                     Terms of Performance Shares.  The Committee will
determine, and each Award Agreement shall set forth, the terms of each
Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award.  In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares.  Prior to settlement the
Committee shall determine the extent to which Performance Awards have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Awards that are subject to different
Performance Periods and different performance goals and other criteria.  No
Participant will be eligible to receive more than $5,000,000 in Performance
Awards in any calendar year under this Plan.

 

10.2.                     Value, Earning and Timing of Performance Shares.  Each
Performance Share will have an initial value equal to the Fair Market Value of a
Share on the date of grant.  After the applicable Performance Period has ended,
the holder of Performance Shares will be entitled to receive a payout of the
number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Factors or other vesting provisions have been achieved. The
Committee, in its sole discretion, may pay earned Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Shares at the close of the applicable Performance
Period) or in a combination thereof.  The Committee may adjust the performance
goals to account for changes in law and accounting and to make such adjustments
as the Committee deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships, including without limitation (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (iii) a change
in accounting standards required by generally accepted accounting principles.

 

10.3.                     Termination of Service.  Except as may be set forth in
the Participant’s Award Agreement, vesting ceases on the date Participant’s
Service terminates (unless determined otherwise by the Committee).

 

9

--------------------------------------------------------------------------------


 

11.                               PAYMENT FOR SHARE PURCHASES.  Payment from a
Participant for Shares purchased pursuant to this Plan may be made in cash or by
check or, where expressly approved for the Participant by the Committee and
where permitted by law (and to the extent not otherwise set forth in the
applicable Award Agreement):

 

(a)                                 by cancellation of indebtedness of the
Company to the Participant;

 

(b)                                 by surrender of shares of the Company held
by the Participant that have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Award will be
exercised or settled;

 

(c)                                  by waiver of compensation due or accrued to
the Participant for services rendered or to be rendered to the Company or a
Parent or Subsidiary of the Company;

 

(d)                                 by consideration received by the Company
pursuant to a broker-assisted or other form of cashless exercise program
implemented by the Company in connection with the Plan;

 

(e)                                  by any combination of the foregoing; or

 

(f)                                   by any other method of payment as is
permitted by applicable law.

 

12.                               GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee
Directors are eligible to receive any type of Award offered under this Plan
except ISOs.  Awards pursuant to this Section 12 may be automatically made
pursuant to policy adopted by the Board, or made from time to time as determined
in the discretion of the Board.  The aggregate number of Shares subject to
Awards granted to a Non-Employee Director pursuant to this Section 12 in any
calendar year shall not exceed Thirty Thousand (30,000); provided, however, that
this maximum number can later be increased by the Board effective for the
calendar year next commencing thereafter without further stockholder approval.

 

12.1.                     Eligibility.  Awards pursuant to this Section 12 shall
be granted only to Non-Employee Directors.  A Non-Employee Director who is
elected or re-elected as a member of the Board will be eligible to receive an
Award under this Section 12.

 

12.2.                     Vesting, Exercisability and Settlement.  Except as set
forth in Section 21, Awards shall vest, become exercisable and be settled as
determined by the Board.  With respect to Options and SARs, the exercise price
granted to Non-Employee Directors shall not be less than the Fair Market Value
of the Shares at the time that such Option or SAR is granted.

 

12.3.                     Election to receive Awards in Lieu of Cash.  A
Non-Employee Director may elect to receive his or her annual retainer payments
and/or meeting fees from the Company in the form of cash or Awards or a
combination thereof, as determined by the Committee.  Such Awards shall be
issued under the Plan.  An election under this Section 12.3 shall be filed with
the Company on the form prescribed by the Company.

 

13.                               WITHHOLDING TAXES.

 

13.1.                     Withholding Generally.  Whenever Shares are to be
issued in satisfaction of Awards granted under this Plan or the applicable tax
event occurs, the Company may require the Participant to remit to the Company,
or to the Parent or Subsidiary employing the Participant, an amount sufficient
to satisfy applicable U.S. federal, state, local and international withholding
tax requirements or any other tax or social insurance liability legally due from
the Participant prior to the delivery of Shares pursuant to exercise or
settlement of any Award.  Whenever payments in satisfaction of Awards granted
under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax or social insurance requirements or any other

 

10

--------------------------------------------------------------------------------


 

tax liability legally due from the Participant.  The Fair Market Value of the
Shares will be determined as of the date that the taxes are required to be
withheld and such Shares will be valued based on the value of the actual trade
or, if there is none, the Fair Market Value of the Shares as of the previous
trading day.

 

13.2.                     Stock Withholding.  The Committee, or its delegate(s),
as permitted by applicable law, in its sole discretion and pursuant to such
procedures as it may specify from time to time and to limitations of local law,
may require or permit a Participant to satisfy such tax withholding obligation
or any other tax liability legally due from the Participant, in whole or in part
by (without limitation) (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable cash or Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld, (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld or (d) withholding from the proceeds of the sale
of otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company.

 

14.                               TRANSFERABILITY.

 

14.1.                     Transfer Generally.  Unless determined otherwise by
the Committee or pursuant to Section 14.2, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.  If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate.  All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

 

14.2.                     Award Transfer Program.  Notwithstanding any contrary
provision of the Plan, the Committee shall have all discretion and authority to
determine and implement the terms and conditions of any Award Transfer Program
instituted pursuant to this Section 14.2 and shall have the authority to amend
the terms of any Award participating, or otherwise eligible to participate in,
the Award Transfer Program, including (but not limited to) the authority to
(a) amend (including to extend) the expiration date, post-termination exercise
period and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent or any Subsidiary, (c) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (d) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (e) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.

 

15.                               PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON
SHARES.

 

15.1.                     Voting and Dividends.  No Participant will have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant, except for any dividends or Dividend Equivalent
Rights permitted by an applicable Award Agreement; provided, that no dividends
or Dividend Equivalent Right shall be paid with respect to the any Unvested
Shares, and such dividends or stock distributions shall be accrued and paid only
at such time, if any, as such Unvested Shares become vested Shares.  Any
dividends or Dividend Equivalent Rights shall be subject to the same vesting or
performance conditions as the underlying Award. After Shares are issued to the
Participant, the Participant will be a stockholder and have all the rights of a
stockholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares. 
If such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock.

 

11

--------------------------------------------------------------------------------


 

15.2.                     Restrictions on Shares.  At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) a right to
repurchase (a “Right of Repurchase”) a portion of any or all Unvested Shares
held by a Participant following such Participant’s termination of Service at any
time within ninety (90) days (or such longer or shorter time determined by the
Committee) after the later of the date Participant’s Service terminates and the
date the Participant purchases Shares under this Plan, for cash and/or
cancellation of purchase money indebtedness, at the Participant’s Purchase Price
or Exercise Price, as the case may be.

 

16.                               CERTIFICATES.  All Shares or other securities
whether or not certificated, delivered under this Plan will be subject to such
stock transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable U.S.
federal, state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted and any non-U.S. exchange controls or
securities law restrictions to which the Shares are subject.

 

17.                               ESCROW; PLEDGE OF SHARES.  To enforce any
restrictions on a Participant’s Shares, the Committee may require the
Participant to deposit all certificates representing Shares, together with stock
powers or other instruments of transfer approved by the Committee, appropriately
endorsed in blank, with the Company or an agent designated by the Company to
hold in escrow until such restrictions have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.  Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan will be required to pledge and deposit with the Company all or
part of the Shares so purchased as collateral to secure the payment of the
Participant’s obligation to the Company under the promissory note; provided,
however, that the Committee may require or accept other or additional forms of
collateral to secure the payment of such obligation and, in any event, the
Company will have full recourse against the Participant under the promissory
note notwithstanding any pledge of the Participant’s Shares or other
collateral.  In connection with any pledge of the Shares, the Participant will
be required to execute and deliver a written pledge agreement in such form as
the Committee will from time to time approve.  The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.

 

18.                               REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  The
repricing of Options or SARs is not permitted without prior stockholder
approval.  Repricing is defined as (i) amending the terms of outstanding Options
or SARs to reduce the exercise price, substituting or exchanging outstanding
Options or SARs with or for Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs or (ii) buying out or
exchanging Options or SARs with an exercise price that is above the then-current
fair market value of the Shares for cash or other Awards (unless the exchange is
in connection with a merger, acquisition or other transaction.)  The Committee
may, at any time or from time to time authorize the Company, in the case of an
Option or SAR exchange with stockholder approval, and with consent of the
respective Participants (unless not required pursuant to Section 5.9 of the
Plan), to pay cash or issue new Awards in exchange for the surrender and
cancellation of any, or all, outstanding Awards.

 

19.                               SECURITIES LAW AND OTHER REGULATORY
COMPLIANCE.  An Award will not be effective unless such Award is in compliance
with all applicable U.S. and foreign federal and state securities and exchange
control laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. 
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal or foreign law
or ruling of any governmental body that the Company determines to be necessary
or advisable.  The Company will be under no obligation to register the Shares
with the SEC or to effect compliance with the registration,

 

12

--------------------------------------------------------------------------------


 

qualification or listing requirements of any foreign or state securities laws,
exchange control laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.

 

20.                               NO OBLIGATION TO EMPLOY.  Nothing in this Plan
or any Award granted under this Plan will confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Parent, Subsidiary or Affiliate or limit
in any way the right of the Company or any Parent, Subsidiary or Affiliate to
terminate Participant’s employment or other relationship at any time.

 

21.                               CORPORATE TRANSACTIONS.

 

21.1.                     Assumption or Replacement of Awards by Successor.  In
the event of a Corporate Transaction any or all outstanding Awards may be
assumed or replaced by the successor corporation, which assumption or
replacement shall be binding on all Participants.  In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards).  The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant.  In the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute Awards, as provided above, pursuant to a Corporate Transaction,
then notwithstanding any other provision in this Plan to the contrary, then
unless the Committee otherwise determines, such Awards shall have their vesting
accelerate as to all shares subject to such Award (and any applicable right of
repurchase fully lapse) immediately prior to the Corporate Transaction and then
such Award will terminate.  In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the earlier of the expiration of
such period or immediately prior to the Corporate Transaction.  Awards need not
be treated similarly in a Corporate Transaction.

 

21.2.                     Assumption of Awards by the Company.  The Company,
from time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either; (a) granting an Award under this Plan in substitution
of such other company’s award; or (b) assuming such award as if it had been
granted under this Plan if the terms of such assumed award could be applied to
an Award granted under this Plan.  Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant.  In the event the Company assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (except that the Purchase Price or the Exercise Price, as the case may
be, and the number and nature of Shares issuable upon exercise or settlement of
any such Award will be adjusted appropriately pursuant to Section 424(a) of the
Code).  In the event the Company elects to grant a new Option in substitution
rather than assuming an existing option, such new Option may be granted with a
similarly adjusted Exercise Price.  Substitute Awards shall not reduce the
number of Shares authorized for grant under the Plan or authorized for grant to
a Participant in a calendar year.

 

21.3.                     Non-Employee Directors’ Awards.  Notwithstanding any
provision to the contrary herein, in the event of a Corporate Transaction, the
vesting of all Awards granted to Non-Employee Directors shall accelerate and
such Awards shall become exercisable (as applicable) in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines.

 

13

--------------------------------------------------------------------------------


 

22.                               ADOPTION AND STOCKHOLDER APPROVAL.  This Plan
shall be submitted for the approval of the Company’s stockholders, consistent
with applicable laws, within twelve (12) months before or after the date this
Plan is adopted by the Board.

 

23.                               TERM OF PLAN/GOVERNING LAW.  Unless earlier
terminated as provided herein, this Plan will become effective on the Effective
Date and will terminate ten (10) years from the date this Plan is adopted by the
Board.  This Plan and all Awards granted hereunder shall be governed by and
construed in accordance with the laws of the State of Delaware (excluding its
conflict of law rules).

 

24.                               AMENDMENT OR TERMINATION OF PLAN.  The Board
may at any time terminate or amend this Plan in any respect, including, without
limitation, amendment of any form of Award Agreement or instrument to be
executed pursuant to this Plan; provided, however, that the Board will not,
without the approval of the stockholders of the Company, amend this Plan in any
manner that requires such stockholder approval; provided further, that a
Participant’s Award shall be governed by the version of this Plan then in effect
at the time such Award was granted.

 

25.                               NONEXCLUSIVITY OF THE PLAN.  Neither the
adoption of this Plan by the Board, the submission of this Plan to the
stockholders of the Company for approval, nor any provision of this Plan will be
construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock awards and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

26.                               INSIDER TRADING POLICY.  Each Participant who
receives an Award shall comply with any policy adopted by the Company from time
to time covering transactions in the Company’s securities by Employees, officers
and/or directors of the Company.

 

27.                               ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR
RECOUPMENT POLICY.   .   All Awards, subject to applicable law, shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law,
may require the cancellation of outstanding Awards and the recoupment of any
gains realized with respect to Awards.

 

28.                               DEFINITIONS.  As used in this Plan, and except
as elsewhere defined herein, the following terms will have the following
meanings:

 

28.1.                     “Affiliate” means (i) any entity that, directly or
indirectly, is controlled by, controls or is under common control with, the
Company and (ii) any entity in which the Company has a significant equity
interest, in either case as determined by the Committee, whether now or
hereafter existing

 

28.2.                     “Award” means any award under the Plan, including any
Option, Restricted Stock, Stock Bonus, Stock Appreciation Right, Restricted
Stock Unit or award of Performance Shares.

 

28.3.                     “Award Agreement” means, with respect to each Award,
the written or electronic agreement between the Company and the Participant
setting forth the terms and conditions of the Award, and country-specific
appendix thereto for grants to non-U.S. Participants, which shall be in
substantially a form (which need not be the same for each Participant) that the
Committee (or in the case of Award agreements that are not used for Insiders,
the Committee’s delegate(s)) has from time to time approved, and will comply
with and be subject to the terms and conditions of this Plan.

 

14

--------------------------------------------------------------------------------


 

28.4.                     “Award Transfer Program” means any program instituted
by the Committee which would permit Participants the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity approved
by the Committee.

 

28.5.                     “Board” means the Board of Directors of the Company.

 

28.6.                     “Cause” means (a) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company
or deliberate violation of a Company policy; (b) Participant’s commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in material injury to the Company;
(c) unauthorized use or disclosure by Participant of any proprietary information
or trade secrets of the Company or any other party to whom the Participant owes
an obligation of nondisclosure as a result of his or her relationship with the
Company; or (d) Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company.  The determination as
to whether a Participant is being terminated for Cause shall be made in good
faith by the Company and shall be final and binding on the Participant.  The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20 above, and the term “Company” will be interpreted to
include any Subsidiary or Parent, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement or Award Agreement with any
Participant, provided that such document supersedes the definition provided in
this Section 28.6.

 

28.7.                     “Code” means the United States Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder.

 

28.8.                     “Committee” means the Compensation Committee of the
Board or those persons to whom administration of the Plan, or part of the Plan,
has been delegated as permitted by law.

 

28.9.                     “Common Stock” means the common stock of the Company.

 

28.10.              “Company” means Loxo Oncology, Inc., or any successor
corporation.

 

28.11.              “Consultant” means any natural person, including an advisor
or independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.

 

28.12.              “Corporate Transaction” means the occurrence of any of the
following events: (a) any “Person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; provided,
however, that for purposes of this subclause (a) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Corporate Transaction; (b) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; (d) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (e) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by member of the Board whose
appointment or

 

15

--------------------------------------------------------------------------------


 

election is not endorsed by as majority of the members of the Board prior to the
date of the appointment or election.  For purpose of this subclause (e), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction.  For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.  Notwithstanding the foregoing,
to the extent that any amount constituting deferred compensation (as defined in
Section 409A of the Code) would become payable under this Plan by reason of a
Corporate Transaction, such amount shall become payable only if the event
constituting a Corporate Transaction would also qualify as a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.

 

28.13.              “Director” means a member of the Board.

 

28.14.              “Disability” means in the case of incentive stock options,
total and permanent disability as defined in Section 22(e)(3) of the Code and in
the case of other Awards, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

28.15.              “Dividend Equivalent Right” means the right of a
Participant, granted at the discretion of the Committee or as otherwise provided
by the Plan, to receive a credit for the account of such Participant in an
amount equal to the cash dividends paid on one Share for each Share represented
by an Award held by such Participant

 

28.16.              “Effective Date” means the day immediately prior to the date
of the underwritten initial public offering of the Company’s Common Stock
pursuant to a registration statement that is declared effective by the SEC.

 

28.17.              “Employee” means any person, including Officers and
Directors, providing services as an employee to the Company or any Parent,
Subsidiary or Affiliate. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

28.18.              “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.

 

28.19.              “Exchange Program” means a program pursuant to which
(a) outstanding Awards are surrendered, cancelled or exchanged for cash, the
same type of Award or a different Award (or combination thereof) or (b) the
exercise price of an outstanding Award is increased or reduced.

 

28.20.              “Exercise Price” means, with respect to an Option, the price
at which a holder may purchase the Shares issuable upon exercise of an Option
and with respect to a SAR, the price at which the SAR is granted to the holder
thereof.

 

28.21.              “Fair Market Value” means, as of any date, the value of a
share of the Company’s Common Stock determined as follows:

 

(a)                                 if such Common Stock is publicly traded and
is then listed on a national securities exchange, its closing price on the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

 

16

--------------------------------------------------------------------------------


 

(b)                                 if such Common Stock is publicly traded but
is neither listed nor admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

(c)                                  in the case of an Option or SAR grant made
on the Effective Date, the price per share at which shares of the Company’s
Common Stock are initially offered for sale to the public by the Company’s
underwriters in the initial public offering of the Company’s Common Stock
pursuant to a registration statement filed with the SEC under the Securities
Act; or

 

(d)                                 if none of the foregoing is applicable, by
the Board or the Committee in good faith.

 

28.22.              “Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.

 

28.23.              “IRS” means the United States Internal Revenue Service.

 

28.24.              “Non-Employee Director” means a Director who is not an
Employee of the Company or any Parent or Subsidiary.

 

28.25.              “Option” means an award of an option to purchase Shares
pursuant to Section 5.

 

28.26.              “Parent” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

28.27.              “Participant” means a person who holds an Award under this
Plan.

 

28.28.              “Performance Award” means cash or stock granted pursuant to
Section 10 of the Plan.

 

28.29.              “Performance Factors” means any of the factors selected by
the Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:

 

(a)                                 Profit Before Tax;

 

(b)                                 Billings;

 

(c)                                  Revenue;

 

(d)                                 Net revenue;

 

(e)                                  Earnings (which may include earnings before
interest and taxes, earnings before  taxes, and net earnings);

 

(f)                                   Operating income;

 

(g)                                  Operating margin;

 

17

--------------------------------------------------------------------------------


 

(h)                                 Operating profit;

 

(i)                                     Controllable operating profit, or net
operating profit;

 

(j)                                    Net Profit;

 

(k)                                 Gross margin;

 

(l)                                     Operating expenses or operating expenses
as a percentage of revenue;

 

(m)                             Net income;

 

(n)                                 Earnings per share;

 

(o)                                 Total stockholder return;

 

(p)                                 Market share;

 

(q)                                 Return on assets or net assets;

 

(r)                                    The Company’s stock price;

 

(s)                                   Growth in stockholder value relative to a
pre-determined index;

 

(t)                                    Return on equity;

 

(u)                                 Return on invested capital;

 

(v)                                 Cash Flow (including free cash flow or
operating cash flows)

 

(w)                               Cash conversion cycle;

 

(x)                                 Economic value added;

 

(y)                                 Individual confidential business objectives;

 

(z)                                  Contract awards or backlog;

 

(aa)                          Overhead or other expense reduction;

 

(bb)                          Credit rating;

 

(cc)                            Strategic plan development and implementation;

 

(dd)                          Succession plan development and implementation;

 

(ee)                            Improvement in workforce diversity;

 

(ff)                              Customer indicators;

 

(gg)                            New product invention or innovation;

 

(hh)                          Attainment of research and development milestones;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Improvements in productivity;

 

(jj)                                Bookings;

 

(kk)                          Attainment of objective operating goals and
employee metrics; and

 

(ll)                                  (Any other metric that is capable of
measurement as determined by the Committee.

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

 

28.30.              “Performance Period” means the period of service determined
by the Committee, not less than one (1) year and not more than five (5) years,
during which years of service or performance is to be measured for the Award.

 

28.31.              “Performance Share” means an Award granted pursuant to
Section 10 of the Plan.

 

28.32.              “Permitted Transferee” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships) of the
Employee, any person sharing the Employee’s household (other than a tenant or
employee), a trust in which these persons (or the Employee) have more than 50%
of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than 50% of the voting interests.

 

28.33.              “Plan” means this Loxo Oncology, Inc. 2014 Equity Incentive
Plan.

 

28.34.              “Purchase Price” means the price to be paid for Shares
acquired under the Plan, other than Shares acquired upon exercise of an Option
or SAR.

 

28.35.              “Restricted Stock Award” means an award of Shares pursuant
to Section 6 of the Plan, or issued pursuant to the early exercise of an Option.

 

28.36.              “Restricted Stock Unit” means an Award granted pursuant to
Section 9 of the Plan.

 

28.37.              “SEC” means the United States Securities and Exchange
Commission.

 

28.38.              “Securities Act” means the United States Securities Act of
1933, as amended.

 

28.39.              “Service” shall mean service as an Employee, Consultant,
Director or Non-Employee Director, to the Company or a Parent, Subsidiary or
Affiliate, subject to such further limitations as may be set forth in the Plan
or the applicable Award Agreement.  An Employee will not be deemed to have
ceased to provide Service in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence approved by the Company; provided, that such
leave is for a period of not more than 90 days (x) unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or (y) unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to employees in writing.  In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension of or
modification of vesting

 

19

--------------------------------------------------------------------------------


 

of the Award while on leave from the employ of the Company or a Parent,
Subsidiary or Affiliate or during such change in working hours as it may deem
appropriate, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement.  In the
event of military leave, if required by applicable laws, vesting shall continue
for the longest period that vesting continues under any other statutory or
Company approved leave of absence and, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given vesting credit with respect to Awards to the same
extent as would have applied had the Participant continued to provide services
to the Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave.  An employee shall have terminated
employment as of the date he or she ceases provide services (regardless of
whether the termination is in breach of local employment laws or is later found
to be invalid) and employment shall not be extended by any notice period or
garden leave mandated by local law, provided however, that a change in status
from an employee to a consultant or advisor shall not terminate the service
provider’s Service, unless determined by the Committee, in its discretion.  The
Committee will have sole discretion to determine whether a Participant has
ceased to provide Services and the effective date on which the Participant
ceased to provide Services.

 

28.40.              “Shares” means shares of Common Stock and the common stock
of any successor entity.

 

28.41.              “Stock Appreciation Right” means an Award granted pursuant
to Section 8 of the Plan.

 

28.42.              “Stock Bonus” means an Award granted pursuant to Section 7
of the Plan.

 

28.43.              “Subsidiary” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

28.44.              “Treasury Regulations” means regulations promulgated by the
United States Treasury Department.

 

28.45.              “Unvested Shares” means Shares that have not yet vested or
are subject to a right of repurchase in favor of the Company (or any successor
thereto).

 

20

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Unless otherwise defined herein, the terms defined in the Loxo Oncology, Inc.
(the “Company”) 2014 Equity Incentive Plan (the “Plan”) will have the same
meanings in this Notice of Stock Option Grant and the electronic representation
of this Notice of Global Stock Option Grant established and maintained by the
Company or a third party designated by the Company (the “Notice”).

 

Name:

 

Address:

 

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Option Agreement.

 

Grant Number:

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

Exercise Price per Share:

 

 

 

Total Number of Shares:

 

 

 

Type of Option:

         Non-Qualified Stock Option

 

 

 

         Incentive Stock Option

 

 

Expiration Date:

                           , 20    ; This Option expires earlier if
Participant’s Service terminates earlier, as described in the Option Agreement.

 

 

Vesting Schedule:

[Insert applicable vesting schedule]

 

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:

 

Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Option Agreement or the Plan changes the nature of that relationship. 
Participant acknowledges that the vesting of the Options pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant. 
Furthermore, the period during which Participant may exercise the Option after
such termination of Service will commence on the date Participant ceases to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where Participant is employed or terms
of Participant’s employment agreement.  Participant also understands that this
Notice is subject to the terms and conditions of both the Option Agreement and
the Plan, both of which are incorporated herein by reference.  Participant has
read both the Option Agreement and the Plan.  By accepting this Option,
Participant consents to the electronic delivery as set forth in the Option
Agreement.

 

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined in this Stock Option Award Agreement (the “Option
Agreement”), any capitalized terms used herein will have the meaning ascribed to
them in the Loxo Oncology, Inc. 2014 Equity Incentive Plan (the “Plan”).

 

Participant has been granted an option to purchase Shares (the “Option”) of Loxo
Oncology, Inc. (the “Company”), subject to the terms and conditions of the Plan,
the Notice of Stock Option Grant (the “Notice”) and this Option Agreement,
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Option Agreement.

 

1.                                      Vesting Rights.  Subject to the
applicable provisions of the Plan and this Option Agreement, this Option may be
exercised, in whole or in part, in accordance with the schedule set forth in the
Notice.

 

2.                                      Grant of Option.  Participant has been
granted an Option for the number of Shares set forth in the Notice at the
exercise price per Share in U.S. Dollars set forth in the Notice (the “Exercise
Price”).  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.  If designated in the Notice as an
Incentive Stock Option (“ISO”), this Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code.  However, if this Option
is intended to be an ISO, to the extent that it exceeds the U.S. $100,000
rule of Code Section 422(d) it shall be treated as a Nonqualified Stock Option
(“NSO”).

 

3.                                      Termination Period.

 

(a)                                 General Rule.  If Participant’s Service
terminates for any reason except death or Disability, and other than for Cause,
then this Option will expire at the close of business at Company headquarters on
the date three months after Participant’s termination date.  If Participant’s
Service is terminated for Cause, this Option will expire upon the date of such
termination. The Company determines when Participant’s Service terminates for
all purposes under this Option Agreement.

 

(b)                                 Death; Disability.  If Participant dies
before Participant’s Service terminates (or the Participant dies within three
months after Participant’s Service terminates other than for Cause or because of
the Participant’s Disability), then this Option will expire at the close of
business at Company headquarters on the date 12 months after the date of death. 
If Participant’s Service terminates because of Participant’s Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after Participant’s termination date.

 

(c)                                  No Notice.  Participant is responsible for
keeping track of these exercise periods following Participant’s termination of
Service for any reason.  The Company will not provide further notice of such
periods.  In no event shall this Option be exercised later than the Expiration
Date set forth in the Notice.

 

(d)                                 Termination.  For purposes of this Option,
Participant’s Service will be considered terminated as of the date Participant
is no longer providing services to the Company, its Parent or one of its
Subsidiaries (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any)(the “Termination Date”). The Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of Participant’s Option (including whether
Participant may still be considered to be providing services while

 

1

--------------------------------------------------------------------------------


 

on an approved leave of absence).  Unless otherwise provided in this Option
Agreement or determined by the Company, Participant’s right to vest in this
Option under the Plan, if any, will terminate as of the Termination Date and
will not be extended by any notice period (e.g., Participant’s period of
services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the Option only as set forth in the Notice and this Section, provided
that the period (if any) during which Participant may exercise the Option after
the Termination Date, if any, will commence on the date Participant ceases to
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any.  If Participant does not exercise
this Option within the termination period set forth in the Notice or the
termination periods set forth above, the Option shall terminate in its
entirety.  In no event, may any Option be exercised after the Expiration Date of
the Option as set forth in the Notice.

 

4.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option is
exercisable during its term in accordance with the Vesting Schedule set forth in
the Notice and the applicable provisions of the Plan and this Option Agreement. 
In the event of Participant’s death, Disability, termination for Cause or other
cessation of Service, the exercisability of the Option is governed by the
applicable provisions of the Plan, the Notice and this Option Agreement.  The
Vesting Schedule may change prospectively in the event that Participant’s
service status changes between full and part time status in accordance with
Company policies relating to work schedules and vesting of awards.  This Option
may not be exercised for a fraction of a Share.

 

(b)                                 Method of Exercise.  This Option is
exercisable by delivery of an exercise notice in a form specified by the Company
(the “Exercise Notice”), which will state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice will be delivered in person, by mail, via electronic mail or facsimile or
by other authorized method to the Secretary of the Company or other person
designated by the Company.  The Exercise Notice will be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined in Section 8 below).  This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price and payment of any
Tax-Related Items.  No Shares will be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with all relevant provisions
of law and the requirements of any stock exchange or quotation service upon
which the Shares are then listed.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

 

(c)                                  Exercise by Another.  If another person
wants to exercise this Option after it has been transferred to him or her, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option.  That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price will be by any of the following, or a combination
thereof, at the election of Participant:

 

(a)                                 Participant’s personal check, wire transfer,
or a cashier’s check;

 

2

--------------------------------------------------------------------------------


 

(b)                                 cashless exercise through irrevocable
directions to a securities broker approved by the Company to sell all or part of
the Shares covered by this Option and to deliver to the Company from the sale
proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes.  The balance of the sale proceeds, if any, will be delivered
to Participant.  The directions must be given by signing a special notice of
exercise form provided by the Company; or

 

(c)                                  other method authorized by the Company.

 

6.                                      Non-Transferability of Option.  This
Option may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of other than by will or by the laws of descent or
distribution or court order and may be exercised during the lifetime of
Participant only by Participant or unless otherwise permitted by the Committee
on a case-by-case basis.  The terms of the Plan and this Option Agreement will
be binding upon the executors, administrators, heirs, successors and assigns of
Participant.

 

7.                                      Term of Option.  This Option will in any
event expire on the expiration date set forth in the Notice, which date is
10 years after the Date of Grant (five years after the Date of Grant if this
option is designated as an ISO in the Notice of Stock Option Grant and
Section 5.3 of the Plan applies).

 

8.                                      Tax Consequences.

 

(a)                                 Exercising the Option.  Participant
acknowledges that, regardless of any action taken by the Company or a Parent or
Subsidiary employing or retaining Participant (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer.  Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of this Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.  PARTICIPANT SHOULD CONSULT A TAX ADVISER
APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES
OR ARE SUBJECT TO TAXATION BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.

 

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(i)                  withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or

 

(ii)               withholding from proceeds of the sale of Shares acquired at
exercise of this Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization) without further consent; or

 

3

--------------------------------------------------------------------------------


 

(iii)            withholding in Shares to be issued upon exercise of the Option,
provided the Company only withholds from the amount of Shares necessary to
satisfy the minimum statutory withholding amount; or

 

(iv)           any other arrangement approved by the Committee.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax-Related Items. 
The Fair Market Value of these Shares, determined as of the effective date of
the Option exercise, will be applied as a credit against the Tax-Related Items
withholding.

 

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  the Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

 

(b)                                 Notice of Disqualifying Disposition of ISO
Shares.  For U.S. taxpayers, if Participant sells or otherwise disposes of any
of the Shares acquired pursuant to an ISO on or before the later of (i) two
years after the grant date, or (ii) one year after the exercise date,
Participant will immediately notify the Company in writing of such disposition. 
Participant agrees that he or she may be subject to income tax withholding by
the Company on the compensation income recognized from such early disposition of
ISO Shares by payment in cash or out of the current earnings paid to
Participant.

 

9.                                      Nature of Grant.  By accepting the
Option, Participant acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan;

 

(b)                                 the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past;

 

(c)                                  all decisions with respect to future Option
or other grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Option grant and Participant’s
participation in the Plan will not create a right to employment or be
interpreted as forming an employment or service contract with the Company, the
Employer or any Parent or Subsidiary;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the Option and any Shares acquired under
the Plan are not intended to replace any pension rights or compensation;

 

4

--------------------------------------------------------------------------------


 

(g)                                  the Option and any Shares acquired under
the Plan and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(h)                                 the future value of the Shares underlying
the Option is unknown, indeterminable, and cannot be predicted with certainty;

 

(i)                                     if the underlying Shares do not increase
in value, the Option will have no value;

 

(j)                                    if Participant exercises the Option and
acquires Shares, the value of such Shares may increase or decrease in value,
even below the Exercise Price;

 

(k)                                 no claim or entitlement to compensation or
damages will arise from forfeiture of the Option resulting from Participant
ceasing to provide employment or other services to the Company or the Employer
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), and in consideration
of the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company,
any Parent or Subsidiary or the Employer, waives his or her ability, if any, to
bring any such claim, and releases the Company, any Parent or Subsidiary and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

 

(l)                                     unless otherwise provided in the Plan or
by the Company in its discretion, the Option and the benefits evidenced by this
Option Agreement do not create any entitlement to have the Option or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares; and

 

(m)                             the following provisions apply only if
Participant is providing services outside the United States:

 

(i)             the Option and the Shares subject to the Option are not part of
normal or expected compensation or salary for any purpose;

 

(ii)          Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

 

10.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

11.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Option Agreement
and any other Option grant materials by and among, as applicable, the Employer,
the Company and any Parent or Subsidiary of for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

 

5

--------------------------------------------------------------------------------


 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to [insert broker] or its
affiliates or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative.  Participant
authorizes the Company, [insert broker] and its affiliates, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant options or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

 

12.                            Language.  If Participant has received this
Option Agreement, or any other document related to the Option and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

13.                            Appendix.  Notwithstanding any provisions in this
Option Agreement, the Option grant will be subject to any special terms and
conditions set forth in any appendix to this Option Agreement for Participant’s
country.  Moreover, if Participant relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Option Agreement.

 

14.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Option and on any Shares purchased upon exercise of the
Option, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

15.                               Acknowledgement.  The Company and Participant
agree that the Option is granted under and governed by the Notice, this Option
Agreement and by the provisions of the Plan (incorporated herein

 

6

--------------------------------------------------------------------------------


 

by reference).  Participant: (a) acknowledges receipt of a copy of the Plan and
the Plan prospectus, (b) represents that Participant has carefully read and is
familiar with their provisions, and (c) hereby accepts the Option subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.

 

16.                               Entire Agreement; Enforcement of Rights.  This
Option Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Option Agreement, nor any waiver of any
rights under this Option Agreement, will be effective unless in writing and
signed by the parties to this Option Agreement. The failure by either party to
enforce any rights under this Option Agreement will not be construed as a waiver
of any rights of such party.

 

17.                               Compliance with Laws and Regulations.  The
issuance of Shares and any restriction on the sale of Shares will be subject to
and conditioned upon compliance by the Company and Participant with all
applicable state, federal and local laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Shares may be listed or quoted at the time of such issuance or
transfer.

 

18.                               Severability.  If one or more provisions of
this Option Agreement are held to be unenforceable, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision will be excluded from this Option Agreement, (b) the balance
of this Option Agreement will be interpreted as if such provision were so
excluded and (c) the balance of this Option Agreement will be enforceable in
accordance with its terms.

 

19.                               Governing Law and Venue.  This Option
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto will be governed, construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the District of New
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

 

20.                               No Rights as Employee, Director or
Consultant.  Nothing in this Option Agreement will affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary, to
terminate Participant’s service, for any reason, with or without Cause.

 

21.                               Consent to Electronic Delivery of all Plan
Documents and Disclosures.  By Participant’s signature and the signature of the
Company’s representative on the Notice, Participant and the Company agree that
this Option is granted under and governed by the terms and conditions of the
Plan, the Notice and this Option Agreement.  Participant has reviewed the Plan,
the Notice and this Option Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing the Notice, and fully
understands all provisions of the Plan, the Notice and this Option Agreement. 
Participant hereby agrees to accept as binding, conclusive and final all
decisions or

 

7

--------------------------------------------------------------------------------


 

interpretations of the Committee upon any questions relating to the Plan, the
Notice and the Option Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice.  By
acceptance of this Option, Participant agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company and consents to the electronic delivery of
the Notice, this Option Agreement, the Plan, account statements, Plan
prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Option and current or future participation in the Plan. 
Electronic delivery may include the delivery of a link to the Company intranet
or the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion.  Participant acknowledges that Participant may receive
from the Company a paper copy of any documents delivered electronically at no
cost if Participant contacts the Company by telephone, through a postal service
or electronic mail to Stock Plan Administration. Participant further
acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.

 

8

--------------------------------------------------------------------------------


 

APPENDIX

 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below.  This Appendix forms part of the Option Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of [Date].  Such
laws are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant exercises the Option or sells Shares acquired under the Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.

 

9

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:           

 

Unless otherwise defined herein, the terms defined in the Loxo Oncology, Inc.
2014 Equity Incentive Plan (the “Plan”) will have the same meanings in this
Notice of Restricted Stock Unit Award and the electronic representation of this
Notice of Restricted Stock Unit Award established and maintained by the Company
or a third party designated by Loxo Oncology, Inc. (the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (hereinafter the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.

 

Number of RSUs:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Expiration Date:

 

The date on which settlement of all RSUs granted hereunder occurs. This RSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.

 

 

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:

 

 

 

 

 

[Insert Applicable Vesting Schedule]

 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

 

Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship.  Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is earned only
by continuing service as an Employee, Director or Consultant.  Participant
agrees and acknowledges that the Vesting Schedule may change prospectively in
the event that Participant’s service status changes between full and part time
status in accordance with Company policies relating to work schedules and
vesting of awards. Participant also understands that this Notice is subject to
the terms and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference.  Participant has read both the

 

--------------------------------------------------------------------------------


 

Agreement and the Plan.  By accepting the RSUs, Participant consents to the
electronic delivery as set forth in the Agreement.

 

1

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Loxo Oncology, Inc.
2014 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Award Agreement (the “Agreement”).

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.

 

1.                                      Settlement.  Settlement of RSUs will be
made within 30 days following the applicable date of vesting under the vesting
schedule set forth in the Notice.  Settlement of RSUs will be in Shares.  No
fractional RSUs or rights for fractional Shares shall be created pursuant to
this Agreement.

 

2.                                      No Stockholder Rights.  Unless and until
such time as Shares are issued in settlement of vested RSUs, Participant will
have no ownership of the Shares allocated to the RSUs and will have no right
dividends or to vote such Shares.

 

3.                                      Dividend Equivalents.  Dividends, if any
(whether in cash or Shares), will not be credited to Participant.

 

4.                                      Non-Transferability of RSUs.  The RSUs
and any interest therein will not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

 

5.                                      Termination.  If Participant’s Service
terminates for any reason, all unvested RSUs will be forfeited to the Company
forthwith, and all rights of Participant to such RSUs will immediately
terminate.  Participant’s Service will be considered terminated as of the date
Participant is no longer providing services (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any). In case of any dispute as to
whether termination of Service has occurred, the Committee will have sole
discretion to determine whether such termination of Service has occurred and the
effective date of such termination.  The Committee shall have the exclusive
discretion to determine whether Participant may still be considered to be
providing services while on an approved leave of absence.

 

6.                                      Withholding Taxes.  Participant
acknowledges that, regardless of any action taken by the Company or, if
different, Participant’s employer (the “Employer”) the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs and
the subsequent sale of Shares acquired pursuant to such settlement; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the date
of grant and the date of any relevant taxable or tax withholding event, as

 

2

--------------------------------------------------------------------------------


 

applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(i)                   withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or

 

(ii)                withholding from proceeds of the sale of Shares acquired
upon settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

 

(iii)             withholding in Shares to be issued upon settlement of the
RSUs, provided the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amounts; or

 

(iv)            any other arrangement approved by the Committee.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.  The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the Tax-Related Items withholding.

 

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  the Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

7.                                      Nature of Grant.  By accepting the RSUs,
Participant acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

(b)                                 the grant of the RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of RSUs, or benefits in lieu of RSUs, even if RSUs have been granted in
the past;

 

(c)                                  all decisions with respect to future RSU or
other grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the RSU grant and Participant’s
participation in the Plan will not create a right to employment or be
interpreted as forming an employment or services contract with the Company, the
Employer or any Parent or Subsidiary;

 

3

--------------------------------------------------------------------------------


 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the RSUs and the Shares subject to the
RSUs are not intended to replace any pension rights or compensation;

 

(g)                                  the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(h)                                 the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     no claim or entitlement to compensation
or damages will arise from forfeiture of the RSUs resulting from Participant’s
termination of Service, and in consideration of the grant of the RSUs to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, or any Parent or Subsidiary or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant will
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 

(j)                                    unless otherwise provided in the Plan or
by the Company in its discretion, the RSUs and the benefits evidenced by this
Agreement do not create any entitlement to have the RSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any Corporate Transaction affecting the
Shares; and

 

(k)                                 the following provisions apply only if
Participant is providing services outside the United States:

 

(i)                                     the RSUs and the Shares subject to the
RSUs are not part of normal or expected compensation or salary for any purpose;

 

(ii)                                  Participant acknowledges and agrees that
neither the Company, the Employer nor any Parent or Subsidiary will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.

 

8.                                      No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

9.                                      Data Privacy.  Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of Participant’s personal data as described in this
Agreement and any other RSU grant materials by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number,

 

4

--------------------------------------------------------------------------------


 

date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

 

Participant understands that Data will be transferred to [broker name] or its
affiliates or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative.  Participant
authorizes the Company, [broker name] and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands if he or she resides outside the United States,
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant RSUs or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

 

10.                               Language.  If Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 

11.                               Appendix.  Notwithstanding any provisions in
this Agreement, the RSU grant will be subject to any special terms and
conditions set forth in any appendix to this Agreement for Participant’s
country.  Moreover, if Participant relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Agreement.

 

12.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the RSUs and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

13.                               Acknowledgement.  The Company and Participant
agree that the RSUs are granted under and governed by the Notice, this Agreement
and the provisions of the Plan.  Participant: (a) acknowledges receipt of a copy
of the Plan and the Plan prospectus, (b) represents that Participant has
carefully read and is familiar with their provisions, and (c) hereby accepts the
RSUs subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice.

 

5

--------------------------------------------------------------------------------


 

14.                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement will not be construed as a waiver of any rights of such
party.

 

15.                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and Participant with all applicable state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.

 

16.                               Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision will be excluded from this Agreement, (b) the
balance of this Agreement will be interpreted as if such provision were so
excluded and (c) the balance of this Agreement will be enforceable in accordance
with its terms.

 

17.                               Governing Law and Venue.  This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto will be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of New Delaware or the
Delaware Superior Court, New Castle County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.

 

11.                               No Rights as Employee, Director or
Consultant.  Nothing in this Agreement will affect in any manner whatsoever the
right or power of the Company, or a Parent or Subsidiary of the Company, to
terminate Participant’s service, for any reason, with or without Cause.

 

12.                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By Participant’s acceptance (whether in writing,
electronically or otherwise) of the Notice, Participant and the Company agree
that the RSUs are granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement.  Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement.  Participant further agrees to notify the Company
upon any change in Participant’s residence address.  By acceptance of the RSUs,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company and consents to the electronic delivery of the Notice, this
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of the Company, and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSUs and current or future
participation in the Plan.  Electronic delivery may include the delivery of a
link to a the Company intranet or the

 

6

--------------------------------------------------------------------------------


 

internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Company’s
discretion.  Participant acknowledges that Participant may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery.

 

7

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below.  This Appendix forms part of the Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of [Date].  Such
laws are often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant vests in the RSUs or sells Shares acquired under the Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.

 

8

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.

2014 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD

GRANT NUMBER:          

 

Unless otherwise defined herein, the terms defined in the Loxo Oncology, Inc.
(the “Company”) 2014 Equity Incentive Plan (the “Plan”) will have the same
meanings in this Notice of Restricted Stock Award and the electronic
representation of this Notice of Restricted Stock Award established and
maintained by the Company or a third party designated by Loxo Oncology, Inc.
(the “Notice”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an the opportunity to purchase Shares of
Common Stock of Loxo Oncology, Inc. (the “Company”) that are subject to
restrictions (the “Restricted Shares”) and the terms and conditions of the Plan,
this Notice and the attached Restricted Stock Purchase Agreement (the
“Restricted Stock Purchase Agreement”).

 

Total Number of Restricted Shares Awarded:

 

 

 

 

 

Fair Market Value per Restricted Share:

 

$

 

 

 

Total Fair Market Value of Award:

 

$

 

 

 

Purchase Price per Restricted Share:

 

$

 

 

 

Total Purchase Price for all Restricted Shares:

 

$

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase will lapse, in whole or in part, in accordance with the following
schedule:

 

 

 

 

 

[Insert applicable vesting schedule.]

 

By accepting (whether in writing, electronically or otherwise) the opportunity
to purchase the Restricted Shares, Participant acknowledges and agrees to the
following:

 

Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), and that nothing
in this Notice, the Restricted Stock Purchase Agreement or the Plan changes the
at-will nature of that relationship.  Participant acknowledges that the vesting
of the Restricted Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant.  Participant acknowledges and
agrees that the Vesting Schedule may change prospectively in the event that
Participant’s Service status changes between full and part time status in
accordance with Company policies relating to work schedules and vesting of
awards.  Participant also understands that this Notice is subject to the terms
and conditions of both the Restricted Stock Purchase Agreement and the Plan,
both of which are incorporated herein by reference.  Participant has read both
the Restricted Stock Purchase Agreement and the Plan.  By acceptance of this
opportunity to purchase the Restricted Shares, Participant consents to the
electronic delivery of the Notice, the Restricted Stock Purchase Agreement, the
Plan, account statements, Plan prospectuses required by the Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Restricted

 

--------------------------------------------------------------------------------


 

Shares. Electronic delivery may include the delivery of a link to the Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion.  If the Restricted Stock Purchase Agreement is not
executed by Participant within thirty (30) days of the Date of Grant above, then
this grant will be void.

 

--------------------------------------------------------------------------------


 

LOXO ONCOLOGY, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and
between Loxo Oncology, Inc., a Delaware corporation (the “Company”), and
Participant pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”). 
Unless otherwise defined herein, the terms defined in the Plan will have the
same meanings in this Agreement.

 

1.                                      Sale of Stock.  Subject to the terms and
conditions of this Agreement, on the Purchase Date (as defined below) the
Company will issue and sell to Participant, and Participant agrees to purchase
from the Company the number of Shares shown on the Notice of Restricted Stock
Award (the “Notice”) at the Purchase Price per Restricted Share set forth in the
Notice. The per Share purchase price of the Shares will be not less than the par
value of the Shares as of the date of the offer of such Shares to the
Participant. The term “Shares” refers to the purchased Shares and all securities
received in replacement of or in connection with the Shares pursuant to stock
dividends or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.

 

2.                                      Time and Place of Purchase.  The
purchase and sale of the Shares under this Agreement will occur at the principal
office of the Company simultaneously with the execution of this Agreement by the
parties, or on such other date as the Company and Participant will agree (the
“Purchase Date”). On the Purchase Date, the Company will issue a stock
certificate registered in Participant’s name, or uncertificated shares
designated for the Participant in book entry form on the records of the
Company’s transfer agent, representing the Shares to be purchased by Participant
against payment of the purchase price therefor by Participant by (a) check made
payable to the Company, (b) Participant’s personal services that the Committee
has determined have already been rendered to the Company and have a value not
less than aggregate par value of the Shares to be issued Participant, or (c) a
combination of the foregoing.

 

3.                                      Restrictions on Resale.  By signing this
Agreement, Participant agrees not to sell any Shares acquired pursuant to the
Plan and this Agreement at a time when applicable laws, regulations or the
Company or underwriter trading policies prohibit exercise or sale. This
restriction will apply as long as Participant is providing Service to the
Company or a Subsidiary of the Company.

 

3.1                               Repurchase Right on Termination Other Than for
Cause.  For the purposes of this Agreement, a “Repurchase Event” will mean an
occurrence of one of the following:

 

(i)                                    termination of Participant’s Service,
whether voluntary or involuntary and with or without cause;

 

(ii)                                resignation, retirement or death of
Participant; or

 

(iii)                            any attempted transfer by Participant of the
Shares, or any interest therein, in violation of this Agreement.

 

Upon the occurrence of a Repurchase Event, the Company will have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”).  The Repurchase Right will
lapse in accordance with the vesting schedule set forth in the Notice.  For
purposes of this Agreement, “Unvested Shares” means Shares pursuant to which the
Company’s Repurchase Right has not lapsed.

 

--------------------------------------------------------------------------------


 

3.2                               Exercise of Repurchase Right.  Unless the
Company provides written notice to Participant within 90 days from the date of
termination of Participant’s Service to the Company that the Company does not
intend to exercise its Repurchase Right with respect to some or all of the
Unvested Shares, the Repurchase Right will be deemed automatically exercised by
the Company as of the 90th day following such termination, provided that the
Company may notify Participant that it is exercising its Repurchase Right as of
a date prior to such 90th day.  Unless Participant is otherwise notified by the
Company pursuant to the preceding sentence that the Company does not intend to
exercise its Repurchase Right as to some or all of the Unvested Shares,
execution of this Agreement by Participant constitutes written notice to
Participant of the Company’s intention to exercise its Repurchase Right with
respect to all Unvested Shares to which such Repurchase Right applies at the
time of termination of Participant’s Service.  The Company, at its choice, may
satisfy its payment obligation to Participant with respect to exercise of the
Repurchase Right by (i) delivering a check to Participant in the amount of the
purchase price for the Unvested Shares being repurchased, (ii) in the event
Participant is indebted to the Company, canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, (ii) in
the event Participant purchased Unvested Shares pursuant to Section 2(b), at the
time of termination of Participant’s Service, Participant will forfeit all of
Participant’s Unvested Shares or (iv) by a combination of (i) and (ii) so that
the combined payment and cancellation of indebtedness equals such purchase
price.  In the event of any deemed automatic exercise of the Repurchase Right by
canceling an amount of such indebtedness equal to the purchase price for the
Unvested Shares being repurchased, such cancellation of indebtedness will be
deemed automatically to occur as of the 90th day following termination of
Participant’s employment or consulting relationship unless the Company otherwise
satisfies its payment obligations.  As a result of any repurchase of Unvested
Shares pursuant to the Repurchase Right, the Company will become the legal and
beneficial owner of the Unvested Shares being repurchased and will have all
rights and interest therein or related thereto, and the Company will have the
right to transfer to its own name the number of Unvested Shares being
repurchased by the Company, without further action by Participant.

 

3.3                               Acceptance of Restrictions.  Acceptance of the
Shares will constitute Participant’s agreement to such restrictions and the
legending of his or her certificates or the notation in the Company’s direct
registration system for stock issuance and transfer of such restrictions and
accompanying legends set forth in Section 4.1 with respect thereto. 
Notwithstanding such restrictions, however, so long as Participant is the holder
of the Shares, or any portion thereof, he or she will be entitled to receive all
dividends declared on and to vote the Shares and to all other rights of a
stockholder with respect thereto.

 

3.4                               Non-Transferability of Unvested Shares.  In
addition to any other limitation on transfer created by applicable securities
laws or any other agreement between the Company and Participant, Participant may
not transfer any Unvested Shares, or any interest therein, unless consented to
in writing by a duly authorized representative of the Company.  Any purported
transfer is void and of no effect, and no purported transferee thereof will be
recognized as a holder of the Unvested Shares for any purpose whatsoever. 
Should such a transfer purport to occur, the Company may refuse to carry out the
transfer on its books, set aside the transfer, or exercise any other legal or
equitable remedy.  In the event the Company consents to a transfer of Unvested
Shares, all transferees of Shares or any interest therein will receive and hold
such Shares or interest subject to the provisions of this Agreement, including,
insofar as applicable, the Repurchase Right.  In the event of any purchase by
the Company hereunder where the Shares or interest are held by a transferee, the
transferee will be obligated, if requested by the Company, to transfer the
Shares or interest to the Participant for consideration equal to the amount to
be paid by the Company hereunder.  In the event the Repurchase Right is deemed
exercised by the Company, the Company may deem any transferee to have
transferred the Shares or interest to Participant prior to their purchase by the
Company, and payment of the purchase price by the Company to such transferee
will be deemed to satisfy Participant’s obligation to pay such transferee for
such Shares or interest, and also to satisfy the Company’s obligation to pay
Participant for such Shares or interest.

 

3.5                               Assignment.  The Repurchase Right may be
assigned by the Company in whole or in part to any persons or organization.

 

--------------------------------------------------------------------------------


 

4.                                      Restrictive Legends and Stop Transfer
Orders.

 

4.1                               Legends.  The certificate or certificates or
book entry or book entries representing the Shares will bear or be noted by the
Company’s transfer agent with the following legend (as well as any legends
required by applicable state and federal corporate and securities laws):

 

THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2                               Stop-Transfer Notices.  Participant agrees
that, in order to ensure compliance with the restrictions referred to herein,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

4.3                               Refusal to Transfer.  The Company will not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as the owner or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares will have been so
transferred.

 

5.                                      No Rights as Employee, Director or
Consultant.  Nothing in this Agreement will affect in any manner whatsoever the
right or power of the Company, or a Parent or Subsidiary of the Company, to
terminate Participant’s Service, for any reason, with or without cause.

 

6.                                      Withholding Taxes.  Regardless of any
action the Company or Participant’s employer (the “Employer”) takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), Participant acknowledges
that the ultimate liability for all Tax-Related Items legally due by Participant
is and remains Participant’s responsibility and that the Company and/or
Participant’s Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the shares
received under this award, including the award or vesting of such shares, the
subsequent sale of shares under this award and the receipt of any dividends; and
(b) do not commit to structure the terms of the award to reduce or eliminate
Participant’s liability for Tax-Related Items.

 

No stock certificates will be released to Participant unless Participant has
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or Participant’s Employer.  In this regard, Participant authorizes
the Company and/or Participant’s Employer to withhold all applicable Tax-Related
Items legally payable by Participant from Participant’s wages or other cash
compensation paid to Participant by the Company and/or Participant’s Employer. 
With the Company’s consent, these arrangements may also include, if permissible
under local law, (a) withholding shares that otherwise would be delivered to
Participant when they vest having a Fair Market Value equal to the amount
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization), or (c) any other
arrangement approved by the Company.  The Fair Market Value of these shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes. Finally, Participant
shall pay to the Company or Participant’s Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of Participant’s participation in the Plan or Participant’s acquisition of
shares that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.

 

--------------------------------------------------------------------------------


 

7.                                      Section 83(b) Election.  Participant
hereby acknowledges that he or she has been informed that, with respect to the
purchase of the Shares, an election may be filed by the Participant with the
Internal Revenue Service, within 30 days of the purchase of the Shares, electing
pursuant to Section 83(b) of the Code to be taxed currently on any difference
between the purchase price of the Shares and their Fair Market Value on the date
of purchase (the “Election”).  Making the Election will result in recognition of
taxable income to the Participant on the date of purchase, measured by the
excess, if any, of the Fair Market Value of the Shares over the purchase price
for the Shares.  Absent such an Election, taxable income will be measured and
recognized by Participant at the time or times on which the Company’s Repurchase
Right lapses.  Participant is strongly encouraged to seek the advice of his or
her own tax consultants in connection with the purchase of the Shares and the
advisability of filing of the Election.  PARTICIPANT ACKNOWLEDGES THAT IT IS
SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT THE COMAPNY’S RESPONSIBILITY, TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT
REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

 

8.                                      Award Subject to Company Clawback or
Recoupment.  The Shares shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service with the
Company that is applicable to executive officers, employees, directors or other
service providers of the Company, and in addition to any other remedies
available under such policy and applicable law may require the cancelation of
Participant’s Shares (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s Shares.

 

9.                                      Miscellaneous.

 

9.1                               Acknowledgement.  The Company and Participant
agree that the Restricted Shares are granted under and governed by the Notice,
this Agreement and by the provisions of the Plan (incorporated herein by
reference).  Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the Restricted Shares
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice.

 

9.2                               Notices.  Any notice to be given under the
terms of the Plan will be addressed to the Company in care of its principal
office, and any notice to be given to the Participant will be addressed to such
Participant at the address maintained by the Company for such person or at such
other address as the Participant may specify in writing to the Company.

 

9.3                               U.S. Tax Consequences.  Upon vesting of
Shares, Participant will include in taxable income the difference between the
fair market value of the vesting Shares, as determined on the date of their
vesting, and the price paid for the Shares.  This will be treated as ordinary
income by Participant and will be subject to withholding by the Company when
required by applicable law.  In the absence of an Election (defined below), the
Company will withhold a number of vesting Shares with a fair market value
(determined on the date of their vesting) equal to the minimum amount the
Company is required to withhold for income and employment taxes. If Participant
makes an Election, then Participant must, prior to making the Election, pay in
cash (or check) to the Company an amount equal to the amount the Company is
required to withhold for income and employment taxes.

 

9.4                               Consent to Electronic Delivery of All Plan
Documents and Disclosures.  By Participant’s acceptance (whether in writing,
electronically or otherwise) of the Notice, Participant and the Company agree
that this opportunity to purchase Restricted Shares is granted under and
governed by the terms and conditions of the Plan, the Notice and this
Agreement.  Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any

 

--------------------------------------------------------------------------------


 

questions relating to the Plan, the Notice and this Agreement.  Participant
further agrees to notify the Company upon any change in Participant’s residence
address.  By acceptance of this opportunity to purchase Restricted Shares,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company and consents to the electronic delivery of the Notice, this
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of the Company, and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the Restricted Shares and current
or future participation in the Plan.  Electronic delivery may include the
delivery of a link to the Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at the Company’s discretion.  Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost if Participant contacts the
Company by telephone, through a postal service or electronic mail at Stock
Administration. Participant further acknowledges that Participant will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to the Company or any designated third party a paper
copy of any documents delivered electronically if electronic delivery fails.
Also, Participant understands that Participant’s consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if Participant has provided an electronic mail address), at any
time by notifying the Company of such revised or revoked consent by telephone,
postal service or electronic mail through Stock Administration. Finally,
Participant understands that Participant is not required to consent to
electronic delivery.

 

9.5                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will he deemed an original and all of
which together will constitute one instrument.

 

9.6                               Entire Agreement; Enforcement of Rights.  This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement will not be construed as a waiver of any rights of such
party.

 

9.7                               Compliance with Laws and Regulations.  The
issuance of Shares will be subject to and conditioned upon compliance by the
Company and Participant with all applicable state and federal laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer.

 

9.8                               Governing Law and Venue; Severability.  If one
or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision will be excluded from
this Agreement, (ii) the balance of this Agreement will be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement will be
enforceable in accordance with its terms.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. Any and all disputes relating to, concerning or arising from this
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Agreement, will be brought and heard
exclusively in the United States District Court for the District of New Delaware
or the Delaware Superior Court, New Castle County. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which

 

--------------------------------------------------------------------------------


 

such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.

 

9.9                               Construction.  This Agreement is the result of
negotiations between and has been reviewed by each of the parties hereto and
their respective counsel, if any; accordingly, this Agreement will be deemed to
be the product of all of the parties hereto, and no ambiguity will be construed
in favor of or against any one of the parties hereto.

 

--------------------------------------------------------------------------------